COURT OF APPEALS OF VIRGINIA


Present:   Judges Benton, Coleman and Willis


LINWOOD W. BURT
                                               MEMORANDUM OPINION *
v.   Record No. 1149-97-1                          PER CURIAM
                                                 OCTOBER 7, 1997
MCLEAN CONTRACTING COMPANY and
 FIDELITY & CASUALTY INSURANCE
 COMPANY


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
           (Linwood W. Burt, pro se, on brief).

           (R. John Barrett; Kelly O. Stokes;
           Vandeventer, Black, Meredith & Martin, on
           brief), for appellees.



     Linwood W. Burt contends that the Workers' Compensation

Commission (commission) erred in finding that his June 10, 1996

claim for an award of permanent total disability benefits was

barred by the applicable statute of limitations and the doctrine

of res judicata.   Upon reviewing the record and the briefs of the

parties, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the commission's decision.     Rule

5A:27.

     In a November 14, 1995 memorandum opinion, we ruled that

Code § 65.2-708 barred Burt's September 7, 1994 claim for

permanent total disability benefits because his application was

filed more than three years after the date for which compensation

was last paid.    See Burt v. McLean Contracting Co., Record No.
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
2403-94-1 (Va. Ct. App. Nov. 14, 1995).        We found no basis upon

which to apply the doctrine of imposition or for tolling the

statute of limitations.    See id.       We denied Burt's numerous

requests for rehearing with regard to our November 14, 1995

decision.

     By letter dated June 7, 1996 and received by the commission

on June 10, 1996, Burt asked the commission to reconsider the

issue of his claim for permanent total disability benefits.          The

commission ruled that it lacked jurisdiction to consider the June

10, 1996 application.   In so ruling, the commission found as

follows:
            [T]he Commission is not allowed to revisit
            this matter, because the Virginia Court of
            Appeals has issued a final ruling which finds
            the claim for benefits is barred by the
            statute of limitations. The Commission is
            bound by the Court's November 14, 1995,
            Opinion. Therefore, upon careful
            consideration of [Burt's] request for Review,
            we find the Claims Manager correctly held
            that the Commission has no jurisdiction to
            consider [Burt's] request.

     Res judicata applies "where there is a valid, personal

judgment obtained by a defendant on the merits of an action.         The

judgment bars relitigation of the same cause of action, or any

part thereof which could have been litigated between the same

parties and their privies."    K & L Trucking Co., Inc. v. Thurber,

1 Va. App. 213, 219, 337 S.E.2d 299, 302 (1985).

     Burt raised the issue of his entitlement to an award of

permanent total disability benefits in his September 7, 1994




                                     2
application.   The commission denied that application because the

applicable statute of limitations had expired.   On November 14,

1995, we affirmed the commission's decision and later denied

Burt's requests for rehearing.   Our November 14, 1995 decision

became final and prevented Burt from relitigating the issue of

his entitlement to an award of permanent total disability

benefits.   Thus, the commission properly ruled that the issue of

Burt's entitlement to an award of permanent total disability

benefits could not be litigated again because this Court's

November 14, 1995 decision is final.
     We deny employer's request for sanctions.

     For the foregoing reasons, we affirm the commission's

decision.

                                                        Affirmed.




                                 3